Grant, J.
(after stating the facts). 1. The libel complained of consists of a complaint made by the defendant before a justice of the peace, charging Mr. Crosby with larceny of property of the value of |30. The complaint was privileged, and cannot be made the basis of an action of libel. Hart v. Baxter, 47 Mich. 198, and authorities there cited.
It is, however, insisted that the affidavit is good because the defendant is therein charged “to have repeated the same slanderous words and charges in divers places in said village of Cassopolis, and to divers people.” It is evident that the gravamen of the charge is the complaint made before the justice. If the residue of the language of the affidavit is intended to cover an action for slander, it is not sufficient, under the decisions of this court, to justify an order to hold to bail or to imprison. It is too indefinite, and does not purport to be based upon a personal knowledge of the utterances charged upon the defendant. Johnson v. Morton, 94 Mich. 1; People v. McAllister, 19 Mich. 215; Hackett v. Wayne Circuit Judge, 36 Mich. 334; Sheridan v. Briggs, 53 Mich. 569.
2. The court had jurisdiction of the subject-matter, and it is a universal rule that a general appearance waives defects, and gives jurisdiction over the person. Stephenson's Case, 32 Mich. 60, does not apply. He was imprisoned after the writ, and applied for his release bj~ habeas corpus. The question was one of jurisdiction to *427imprison, and not one of jurisdiction of the subject-matter. The imprisonment might be unlawful, and still the suit for damages be sustained. If this were a motion to discharge the bail bond, that case would apply. The general appearance waives all defects as to the right to maintain the suit for damages. Whatever defects may be found in subsequent proceedings must be taken advantage of upon the pleadings. 2 Enc. Pl. & Prac. 639, and authorities there cited; Wright v. Jeffrey, 5 Cow. 15; Pixley v. Winchell, 7 Cow. 366; Stewart v. Hill, 1 Mich. 265; Wiest v. Luyendyk, 73 Mich. 661.
The writ must be denied.
The other Justices concurred.